Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claims 1-6, 8-11, 13, 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2019/150187 A1 (WO ‘187). 
With respect to claim 1, WO ‘187 shows a hinge assembly (8-11) to connect a door (5/6) of a refrigerator with a main body of the refrigerator, comprising: a bracket (12, Fig.10) configured so that one surface is arranged at a lower part of the door; a shaft (52, Fig.10) configured to be coupleable to the bracket and which is configured to be a rotational shaft of the door; and a support member (13, Fig.9) rotatably arranged around the shaft (52) while the shaft is coupled to the bracket, the support member (13) being configured to support the door, wherein a height of a support surface supporting the door is changeable according to a rotation of the support member (13) about the shaft (52, via adjusting member 14, pg.11 lines 32-36).  
With respect to claim 2, wherein at least one from among the support member or the bracket comprises: an adjusting member (14, Fig.2) configured to vary the height of 
With respect to claim 3, wherein the adjusting member comprises: a first adjusting member (18, Fig.9) comprised in the support member (13); and a second adjusting member (20, Fig.10) comprised in the bracket  (12) and configured to couple with the first adjusting member.  
With respect to claim 4, wherein the first adjusting member (18) comprises at least one coupling part (22, 27, 32, Fig.9), and - 16 -Docket No.: 1904.1540 the second adjusting member (20) comprises a plurality of coupling grooves (38-40/41-43, Fig.10) arranged to be stepped inward, wherein the at least one coupling part couples with at least one groove from among the plurality of coupling grooves.  
With respect to claim 5, wherein the plurality of coupling grooves  (38-40/38-40) comprise: a first coupling groove (38/41); a second coupling groove (39/42); and a third coupling groove (40/43), wherein the first coupling groove, the second coupling groove and the third coupling groove are formed to be stepped from each other (Fig.10).  
With respect to claim 6, wherein the at least one coupling part comprises: a first coupling part (24) with a height corresponding to the first coupling groove; and a second coupling part (27) with a height corresponding to the second coupling groove, wherein, based on the first coupling part (24) being coupled to the first coupling groove (38), the second coupling part (27) is coupled to the second coupling groove (39), and based on the first coupling part (24) being coupled to the second coupling groove (39), the second coupling part (27) is coupled to the third coupling groove (40).  

With respect to claim 9, wherein the bracket (12) comprises a plurality of fixing grooves (41-43, Fig.10), and wherein the protrusion area (22) comprises a fixing protrusion (24) which is inserted to at least one fixing groove (41) from among the plurality of fixing groove at a lower part.  
With respect to claim 10, wherein the fixing protrusion (24) is inserted to one fixing groove (41) from among the plurality of fixing grooves according to a height of the support surface.  
With respect to claim 11, wherein the plurality of fixing grooves comprises: a first fixing groove (41); a second fixing groove (42); and a third fixing groove (43), wherein the first fixing groove, the second fixing groove and the third fixing groove are formed to be stepped from each other (Fig.10).  
With respect to claim 13, wherein the bracket (12, Fig.3) comprises: a vertical area configured to couple to the main body of the refrigerator (Fig.3); and a horizontal area (at 19) configured to connect with a lower part of the support member (13).  
With respect to claim 16, WO ‘187 shows a refrigerator (1, Fig.1), comprising: a main body with a storage compartment; at least one door (5/6) configured to open and close the storage compartment; and a hinge assembly (8-11) configured to connect the door to the main body, wherein the hinge assembly comprises: a bracket (12, Fig.10) coupled to one surface of the main body, and configured so that one surface is arranged at a lower part of the at least one door; a shaft (52, Fig.10) configured to be 
With respect to claim 17, wherein the refrigerator comprising: a plurality of doors (5 and 6) including the at least one door; and a plurality of hinge assemblies connecting each of the plurality of doors to the main body.  
With respect to claim 18, wherein at least one from among the support member or the bracket comprises an adjusting member (14) configured to vary the height of the support surface according to a rotation of the support member (13).  
With respect to claim 19, wherein the adjusting member comprises: a first adjusting member (22, 27, 30, 31, 32) comprised in the support member; and a second adjusting member (20) comprised in the bracket and configured to couple with the first adjusting member.  
With respect to claim 20, wherein the first adjusting member comprises at least one coupling part (24, Fig.9), and the second adjusting member comprises a plurality of coupling grooves (41-43) arranged to be stepped inward, wherein the at least one coupling part (24) couples with at least one groove (41) from among the plurality of coupling grooves.
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 7, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2019/150187 A1 (WO ‘187) alone.
	With respect to claim 7, WO ‘187 doesn’t explicitly teach the first and second coupling grooves are stepped inward by 1mm relative to each other, and the second and third coupling groove are stepped inward by 1mm relative to each other. It would have been obvious matter of design choice to make the steps 1mm inward relative to each other, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art.  
	With respect to claim 14, WO ‘187 doesn’t explicitly disclose the thickness of the protrusion is 0.5mm to 1.5mm. It would have been obvious matter of design choice to make the thickness 0.5mm to 1.5mm, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art.  
	With respect to claim 15, WO ‘187 does not explicitly disclose the height of the fixing protrusion is 2 to 8mm. It would have been obvious matter of design choice to make the height 2 to 8mm, since such a modification would have involved a mere .  
5.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2019/150187 A1 (WO ‘187) in further view of US 2018/0291669 A1 (KIM).
	With respect to claim 12, WO ‘187 doesn’t explicitly teach the support member is comprised of polyoxymethylene material. KIM teaches a support member (430, Fig.18) made of polyoxymethylene material (section 0258). It would have been obvious to one having ordinary skill in the art to comprise the support member of WO ‘187 of a polyoxymethylene (POM) material, as taught by KIM, in order to provide a sturdy, rigid material to support the door.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIWOT E TEFERA whose telephone number is (571)270-3320.  The examiner can normally be reached on M-F 9-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 5712703742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/HIWOT E TEFERA/Examiner, Art Unit 3637